DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final office action. 
Claims 1, 11, and 16 have been amended see REMARKS June 14, 2021.
Claim 6 has been cancelled see REMARKS December 29, 2020.
Claims 5, 10, 13, and 18 have been cancelled see REMARKS June 14, 2021.
Claims 21-25 have been newly added see REMARKS June 14, 2021.
Claims 1-4, 7-9, 11-12, 14-17, and 19-25 are currently pending and have been examined on their merits. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-5 and 7-10 recites a computer-implemented method (i.e. a process such as an act or series of steps), claims 11-15 recites a system (i.e. a composition of matter). And claims 16-20 recites a computer program storage device (i.e. a machine consisting of parts or of a certain devices and combination of devices) and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 11, and 16 recites: receiving input from a user, the input comprising a list of key words identifying a desired set of skills; identifying in real-time a group of people in proximity to the user having defined characteristics, responsive to identifying the group of people are in proximity to the user, searching, one or more specified databases for files having specified data about the group of people; filtering the specified data about the group of people to identify a person of the group of people having the identified set of skills, and determining, defined information about the person; wherein to determine defined information about the person, receive the input list of key words associated with the desired set of skills and analyzes tags to identify a skills set of the person responsive to the key word list; and receiving, a preselection of a person having a particular identified skill; responsive to determining the defined information about the person, (presenting) of the users the defined information as a plurality of badges over an associated representation of the person, each displayed badge of said plurality associated with a different identified skill for that person, and responsive to a pre-selection of a particular individual having the particular identified skill, prompting the user, when the person having the identified skill is approaching the user.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to determine who else is around them and determine either known information about that person or by using some sort of index and present that information to themselves or others around them. As the claims recite determining characteristics of a user and displaying those characteristics the claims are similar to examples the courts have found to recite mental processes including: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential). Additionally, the claims recite a certain method of organizing human activity as they are directed to managing personal behavior or relationships or interactions between people. The claims are directed to this category as they recite as a whole a method of identifying individuals with specified characteristics that the user may be interested in. An example of similar claims that the courts have determined as being an abstract idea include a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559.
Step 2A Prong 2 (Is the exception integrated into a practical application?): 
Claim 1: A computer comprising: one or more processors. A computing device of the user. Wherein each person of the group of people has a mobile computing device, the identifying a group of people including identifying the group of people by the computing device of the user and the mobile computing devices of the group of people. Using an augmented reality engine implemented on a computing device of the user to display on a display of the computing device. A cognitive analysis engine. Social media and information from emails sent/received by the persons of the group of people. And animating the security badges around the representation of the person to show that the person has the identified skills.
Claim 11: A system comprising a computer network comprising: a memory; and one or more processing units operatively connected to the memory to transmit data to and receive data from the memory. A computing device of the user. Wherein each person of the group of people has a mobile computing device, the identifying a group of people including identifying the group of people by the computing device of the user and the mobile computing devices of the group of people. Using an augmented reality engine implemented on a computing device of the user to display on a display of the computing device. Social media and information from emails sent/received by the persons of the group of people. And animating the security badges around the representation of the person to show that the person has the identified skills.
Claim 16: A computer readable program storage device comprising: a computer readable storage medium having program instructions embodied therein, the program instructions executable by a computer. A computing device of the user. Wherein each person of the group of people has a mobile computing device, the identifying a group of people including identifying the group of people by the computing device of the user and the mobile computing devices of the group of people. Using an augmented reality engine implemented on a computing device of the user to display on a display of the computing device. Social media and information from emails sent/received by the persons of the group of people. And animating the security badges around the representation of the person to show that the person has the identified skills.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Therefore, the claims amount to merely a computer performing the abstract idea and using an augmented reality type of display to display information. The claims are not directed towards an improvement to the computer nor to the processes of displaying things in augmented reality. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-4, 7-9, 12; 14-15, 17, and 19-25 further narrow the abstract idea recited in the independent claims 1, 11, and 16 are therefore directed towards the same abstract idea. 
Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?):  The claims do not recite any additional limitations to be analyzed in Step 2B.  However, even if the claims included additional computing hardware such as a processor and display device used to automate the abstract idea, it is well-understood, routine, and conventional to display intractable information onto a computer for users to compare (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is clear that the claims would be well understood routine and conventional as the specification states that electronic badges and similar displays of information are already used in many corporations today and Augmented reality is a known element that can receive inputs such as video, graphic, and GPS data and is able to display information (see specification [0001-0003]). Additionally the following court cases demonstrate the well-understood, routine and conventional nature of a computer automating the claimed abstract idea (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-4, 7-9, 12, 14-15, 17, and 19-25 further narrow the abstract idea recited in the independent claim 1, 11, and 16 and are therefore directed towards the same abstract idea. 

The dependent claims 2-4, 7-9, 12, 14-15, 17, and 19-25 are directed towards further limiting the abstract idea of identifying a group of people in proximity to a user having defined characteristics.


The dependent claims further recite the additional elements:
Claims 6: Mobile communications device.
Claim 8: Mobile communications device.
However, the additional elements are directed towards merely “apply it” or applying the abstract idea to a computer or merely using a computer as a tool to perform the abstract idea. 

Therefore, Claims 1-4, 7-9, 11-12, 14-17, and 19-25 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-9, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2014/0232750) in view of France (US 2019/0182637) further in view of Mercury (US 2019/0087781).
Claims 1, 11, and 16: Price discloses (Claim 1) a computer implemented method comprising ([0047]); (Claim 11) a system comprising: a computer network comprising: a memory; and one or more processing units operatively connected to the memory to transmit data to and to receive data from the memory, the one or more processor units configured for ([0046]); (Claim 16) a computer readable program storage device comprising: a computer readable storage medium having program instructions embodied therein, the program instructions executable by a computer to cause the computer to perform the method of ([0043]). Identifying in real-time a group in proximity to the user having defined characteristics, wherein each person of the group of people has a mobile computing device, the identifying a group of people including identifying the group of people by the computing device of the user and the mobile computing devices of the group of people (Paragraph [0014-0015]; [0041]; [0050]; Fig. 1, in some implementations, the portable apparatus (mobile devices) may participate in an augmented reality system that may include a plurality of other portable apparatuses of other users, a plurality of other participating devices at fixed locations, and one or more system computing devices for managing the system. The portable apparatus may obtain and interpret at least one of three types of data: raw visual images or other sensor data, transmitted user IDs of other users (defined characteristics) or other participating devices; and transmitted data received from other users or other participating devices at fixed locations. As an example, when the portable apparatus of a first user detects a user ID of a second user in a local vicinity of the first user, the portable apparatus of the first user may submit the user ID of the second user to the system computing device for identifying any permission rules or commonalities that exist between the first and second user. As one example, if the first user is a fan of a particular sports team, and the second user is also a fan of the same sports team, the permission rules for the second user might indicate that eh particular sports team’s name or logo is to be displayed adjacent to the second user by the first user’s portable apparatus. In some implementations, transceiving devices may be portable computing devices having wireless communication capability. When in proximity to each other, the transceiving devices may be configured to wirelessly communicate with each other). Responsive to identifying the group of people in proximity to the user, and determining, defined information about the person (Paragraph [0014-0015]; [0019]; [0050] when in local proximity to each other, the transceiving devices may be configured to wirelessly communicate with each other. For example, when a first transceiving device is brought within range of a second transceiving device the first device may wirelessly receive a user ID (defined information) of the second user being broadcast by the second device. The first device may then transmit the received user ID of the second user to the system computing device. As an example, when the portable device apparatus of a first user detects a user ID of a second user in a local vicinity of the first user, the portable apparatus of the first user may submit the user ID of the second user to the system for identifying any permission rules or commonalities that exist between the first user and the second user. In one example, if the first user is a fan of a particular sports team, the permission rules for the second user might indicate that the particular sports team’s name or logo is displayed adjacent to the second user by the first user’s portable apparatus). Each displayed badge of said plurality associated with a different identified skill for that person, said Augmented Reality Engine animating the security badges around the representation of the person to show that the person has the identified skills, and responsive to a pre-selection of a particular individual having the particular identified skill, prompting the user, via the user’s computing device, when the person having the identified skill is approaching the user (Paragraph [0060-0067]; Fig. 6, a first transceiving device of a first user may receive one or more transmissions from other devices within a field of view of the first user and may also broadcast a first user ID of the first user, which may be detected by the other devices. Received user ID’s may be submitted to a remote system computing device and used to determine a suitable information and imagery to be displayed in association with each of the objects if the field of view. For instance, the transceiving device of a restaurant may transmit information directly to a first device of a first user. A user may set permissions and preferences whereby their team allegiances are displayed to fellow fans. Another example a visual overlay may include a first name of a second user and may also include a team logo of a sports team across the chest of the user. Further, the information in the visual overlay presented to a user is not limited to displaying information related to objects within the user’s field of view. As an example there may be numerous other fixed transceiving devices or users having portable devices within the vicinity of the first user. For example, one or more other users may be located behind the first user, around a corner, or otherwise be near enough to the first user to enable a receipt of transmission of information or user ID’s. The first user may receive transmissions or detect such other users and provide a notification or other indication to the first user). And responsive to determining the defined information about the person, using an augmented reality engine implemented on the computing device to display on a display of the computing device of the user, the defined information via an augmented reality display as a plurality of badges over an associated displayed representation of the person (Paragraph [0014-0015]; [0028-0029]; As an example, when the portable device apparatus of a first user detects a user ID of a second user in a local vicinity of the first user, the portable apparatus of the first user may submit the user ID of the second user to the system for identifying any permission rules or commonalities that exist between the first user and the second user. In one example, if the first user is a fan of a particular sports team, the permission rules for the second user might indicate that the particular sports team’s name or logo is displayed adjacent to the second user (security badge) by the first user’s portable apparatus. In another example, a social networking implementation, the AR system module may determine from the user profiles that a first user using the AR user module and a second user corresponding to a detected user ID are friends or members of the same group in a social network. Thus, the AR module may provide the AR user module with information according to one or more permissions set by the second user such as the name of the second user, current status, etc., which may be displayed as visual information adjacent to the second user in the field of vision of the first user). 
However Price does not disclose receiving input from a user on a computing device of the user, the input comprising a list of key words identifying a desired set of skills; searching, by the computing device of the user and the mobile computing devices of the group of people, one or more specified databases for files having specified data about the group of people; filtering the specified data about the group of people to identify a person of the group of people having the identified set of skills. The determining defined information about the person comprising: running, at one or more hardware processors of a computer system, a cognitive analysis engine that receives the input list of key words associated with the desired set of skills and analyzes of tags from social media and information form emails sent/received by the persons of the group of people to identify the skills set of the person responsive to the key word lists; receiving, via the computer device of said user, a preselection of a person having a particular identified skill.
 In the same field of endeavor of presenting virtual credentials to users France teaches receiving input from a user on a computing device of the user, the input identifying a set of skills (Paragraph [0051] Fig. 7, in some embodiments, the encounter software application may provide filtering of users at particular venues. The encounter software application may provide filtering for one or more characteristics (job title, age, and/or the like) of potential encounters. Users may filter based on one or more characteristics (the examiner notes the broadest reasonable interpretation of a user filtering content in a digital space would include inputting desired criteria or filters). For example, the user system indicates that 1 CEO, 3 designers, and 1 programmer are at a particular venue. In some embodiments, the encounter software application may provide users the ability to sort profiles of potential encounters by interests, tags, titles, and/or the like. In some embodiments, the encounter software application may provide the ability for the user via the user system to search and/or locate venues of interest for a particular industry, job title, role, and/or the like). Searching, by the computing device of the user and the mobile computing devices of the group of people, one or more specified databases for files having specified data about the group of people (Paragraph [0047]; [0051] Figs. 3 and 7, the encounter software application may provide the user the ability to view one or more profiles of the potential encounters (group of people) present at the venue. For example, the encounter software application may provide the user the ability to view the profile of the first potential encounter and/or the second potential encounter. Viewing of the profile may be provided prior to any interactions. In some embodiments the API may retrieve one or more records of users currently at a pre-defined location. User profiles of records determined to be at a pre-defined location may be populated and/or displayed on the user system. In some embodiments the encounter software may provide the user the ability to view partial profiles (e.g. business title) of potential encounters within a pre-determined vicinity. In some embodiments, the encounter software application may provide filtering of users at particular venues. The encounter software application may provide filtering for one or more characteristics (job title, age, and/or the like) of potential encounters. Users may filter based on one or more characteristics (the examiner notes the broadest reasonable interpretation of a user filtering content in a digital space would include inputting desired criteria or filters). For example, the user system indicates that 1 CEO, 3 designers, and 1 programmer are at a particular venue. In some embodiments, the encounter software application may provide users the ability to sort profiles of potential encounters by interests, tags, titles, and/or the like. In some embodiments, the encounter software application may provide the ability for the user via the user system to search and/or locate venues of interest for a particular industry, job title, role, and/or the like). Filtering the specified data about the group of people to identify a person of the group of people having the identified set of skills (Paragraph [0051] Fig. 7, in some embodiments, the encounter software application may provide filtering of users at particular venues. The encounter software application may provide filtering for one or more characteristics (job title, age, and/or the like) of potential encounters. Users may filter based on one or more characteristics (the examiner notes the broadest reasonable interpretation of a user filtering content in a digital space would include inputting desired criteria or filters). For example, the user system indicates that 1 CEO, 3 designers, and 1 programmer are at a particular venue. In some embodiments, the encounter software application may provide users the ability to sort profiles of potential encounters by interests, tags, titles, and/or the like. In some embodiments, the encounter software application may provide the ability for the user via the user system to search and/or locate venues of interest for a particular industry, job title, role, and/or the like).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of obtaining and processing information of users in a local vicinity to be displayed in an augmented reality as taught by Price (Price [0014-0015]) with the system of receiving input from a user on a computing device of the user, the input identifying a set of skills; searching, by the computing device of the user and the mobile computing devices of the group of people, one or more specified databases for files having specified data about the group of people; filtering the specified data about the group of people to identify a person of the group of people having the identified set of skills as taught by France (France [0051]). With the motivation of being a simple substitution of information that is received and displayed via an augmented reality system as well as assisting a user to find individuals that have desired characteristics (France [0005]).
In the same field of endeavor of presenting virtual credentials to users Mercury teaches the determining defined information about the person comprising: running, at one or more hardware processors of a computer system, a cognitive analysis engine that receives the input list of key words associated with the desired set of skills and analyzes of tags from social media and information form emails sent/received by the persons of the group of people to identify the skills set of the person responsive to the key word lists (Paragraph [0106]; [0167]; [0170-0172]; [0196]; [0215] a digital credential template may refer to an electronic document or data structure storing a general template or description of a specific type of digital credential that may be issued to an individual. Digital credential templates may include a description of skills, proficiencies, and achievements. A digital credential document or data structure may be based on a corresponding digital credential template, but may be populated using individual identification data (e.g. email). In some embodiments, in order to determine personality traits and award badges, credentialing system may analyze the user’s existing data (e.g. social graph, profile, language used in emails, etc.). Emails may be retrieved and analyzed to determine communication styles and personality traits. In some embodiments, a customizable candidate search tool may also be provided. A candidate search tool may allow the employer to input job descriptions, qualifications, badges/skills, and or other job related data (e.g. skills or traits) and the badge platform server may execute a search for corresponding candidates. (The examiner notes that the broadest reasonable interpretation of a user inputting a list of key words to associated with a desired set of skills would include inputting in a search tool a series of skills, traits, badges, etc. to help find a candidate for a desired job position)). Receiving, via the computer device of said user, a preselection of a person having a particular identified skill (Paragraph [0215-0217]; Fig. 36, A candidate search tool may allow the employer to input job descriptions, qualifications, badges/skills, and or other job related data (e.g. skills or traits) and the badge platform server may execute a search for corresponding candidates. In this example, a recruiter analyzes job listing data and badge earner portfolio data to attempt to find candidates that match job listings and vice versa. A recruiter may include a candidate search tool that allows the recruiter to input a job listing identified and/or a set of job related criteria, and then to execute a search within the badge data store for qualified candidates with badges/skills that match the position description and skills of the job listing).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art of displaying a characteristic badge/ identification in an augmented reality environment as taught by Price (Price [0014]) with the system of  the determining defined information about the person comprising: running, at one or more hardware processors of a computer system, a cognitive analysis engine that receives the input list of key words associated with the desired set of skills and analyzes of tags from social media and information form emails sent/received by the persons of the group of people to identify the skills set of the person responsive to the key word lists as taught by Mercury (Mercury [0170]). With the motivation of being a simple substitution of using a different kind of personalized badge that displays worker skill characteristics obtained from a database rather than a badge that displays just personal or social information obtained from a database. Additionally, it would be motivation to augment Price with Mercury as Mercury teaches the improvement of displaying technical skills and proficiency certificates to users for clarity of information about user’s capabilities in a working environment (Mercury [0002]). 
Claims 2, 12, and 17: Price discloses the method as per claim 1, the system as per claim 11, and the computer readable storage device as per claim 16. Price further discloses wherein the identifying a group of people in proximity to the user having defined characteristics includes of the group of people based on location, social media, or work profiles (Paragraph [0014-0015]; [0028-0029]; the portable apparatus may obtain and interpret at least one of three types of data: raw visual images or other sensor data; transmitted user IDs of other users or other participating devices at a fixed location; and transmitted data received from other users or participating devices at fixed locations. As an example, when the portable device apparatus of a first user detects a user ID of a second user in a local vicinity (location) of the first user, the portable apparatus of the first user may submit the user ID of the second user to the system for identifying any permission rules or commonalities that exist between the first user and the second user. In one example, if the first user is a fan of a particular sports team, the permission rules for the second user might indicate that the particular sports team’s name or logo is displayed adjacent to the second user by the first user’s portable apparatus. In another example, a social networking implementation, the AR system module may determine from the user profiles that a first user using the AR user module and a second user corresponding to a detected user ID are friends or members of the same group in a social network (social media). Thus, the AR module may provide the AR user module with information according to one or more permissions set by the second user such as the name of the second user, current status, etc., which may be displayed as visual information adjacent to the second user in the field of vision of the first user).
Claim 3: Price discloses the method as per claim 1. However, Price does not disclose wherein the defined characteristic include one or more of a skill, a title, a job function, or experience.
In the same field of endeavor of presenting virtual credentials to users Mercury teaches wherein the defined characteristic include one or more of a skill, a title, a job function, or experience (Paragraph [0075]; [0113-0114]; Fig. 12, a content library data store may include information describing the individual content items available via the content distribution network. Such data may identify one or more aspects or content attributes of the associated content resources, for example, subject matter, access level, or skill level of the content resources. In some embodiments, the digital credential platform server may generate and provide software interface to perform the various digital credential management functionality described herein. Certain aspects herein related to the testing and certification processes used to verify the skills or qualifications that a user has obtained in order to be awarded with a digital credential (or badge) or any other skill certification from an institution or credentialing body).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art of displaying a characteristic bade/ identification in an augmented reality environment as taught by Price (Price [0014]) with the system of determining a badge that consists of characteristics that include one or more of a skill, a title, a job function, or experience of a user as taught by Mercury (Mercury [0114]). With the motivation of being a simple substitution of using a different kind of personalized badge that displays worker skill characteristics obtained from a database rather than a badge that displays just personal or social information obtained from a database. Additionally, it would be motivation to augment Price with Mercury as Mercury teaches the improvement of displaying technical skills and proficiency certificates to users for clarity of information about user’s capabilities in a working environment (Mercury [0002]). 
Claim 4: Price discloses the method as per claim 1. Price further discloses wherein the defined information includes one or more of a desired skill, experience, a job title, an importance indicator, or a shared interest (Paragraph [0030-0034] the profile of a user may be generated when the user firsts starts using the framework. For example, the user may adopt default settings, or the user may fully customize the profile from the start. For example, when the user is walking down the street a set of permissions may be in place such as that no information is typically displayed to most other users except for those whose profiles show that they are members of the same social group or network e.g. friends or friends of friends, for example other users who share a common interest with the user such as sailing, skiing, being members of the same church, fans of the same sports team, etc.).
Claims 7, 14, and 19: Price discloses the method as per claim 1, the system as per claim 11, and the computer readable storage device as per claim 16. Price further discloses wherein the determining defined information about the person includes: searching through one or more specified databases for security badges associated with the person (Paragraph [0015]; [0028-0031] as an example, when the portable apparatus of a first user detects a user ID of a second user in a local vicinity of the first user, the portable apparatus of the first user may submit the user ID of the second user to the system for identifying any permission rules or commonalities (security badges) that exist between the first and second user (The examiner notes that identifying information about a user especially about a plurality of subjects such as their affiliated sports team, interest, work, and friends group would require the system to search through the broadest reasonable interpretation of a database of information to determine these similarities). For example, if the first user is a fan of a particular sports team, and the second user is also a fan of the same sports team, the permission rules for the second user might indicate that the particular sports team’s name or logo is to be displayed. Additionally, in a social networking implementation, the AR system module may determine from the user profiles that a first user using the AR user module and a second user corresponding to a detected user ID are friends or member of the same group in a social network. Thus the AR module may provide the AR user module with information according to one or more permissions set by the second user such as the name of the second user, current status, etc. The information displayed to each of a variety of categories of users may be different and specified by the user for the particular category. For example, fans of the same sports team might merely see the team logo displayed over the user’s head, without the user’s name, while members of the same church might be presented with the user’s full name and the name of the church).
Claims 8, 15, and 20: Modified Price discloses the method as per claim 1, the system as per claim 11, and the computer readable storage device as per claim 16. Price further discloses wherein the determining defined information about the person includes searching, via one of the mobile communications devices of the person, for security badges associated with the person (Paragraph [0015]; [0028-0031]; [0041]; [0050] as an example, when the portable apparatus of a first user detects a user ID of a second user in a local vicinity of the first user, the portable apparatus of the first user may submit the user ID of the second user to the system for identifying any permission rules or commonalities (security badges) that exist between the first and second user. For example, if the first user is a fan of a particular sports team, and the second user is also a fan of the same sports team, the permission rules for the second user might indicate that the particular sports team’s name or logo is to be displayed. Additionally, in a social networking implementation, the AR system module may determine from the user profiles that a first user using the AR user module and a second user corresponding to a detected user ID are friends or member of the same group in a social network. Thus the AR module may provide the AR user module with information according to one or more permissions set by the second user such as the name of the second user, current status, etc. The information displayed to each of a variety of categories of users may be different and specified by the user for the particular category. For example, fans of the same sports team might merely see the team logo displayed over the user’s head, without the user’s name, while members of the same church might be presented with the user’s full name and the name of the church. When in local proximity to each other, the transceiving devices may be configured to wirelessly communicate with each other. For example, when a first transceiving device is brought within range of a second transceiving device the first device may wirelessly receive a user ID of the second user being broadcast by the second device. The first device may then transmit the received user ID of the second user to the system computing device. In some implementations, transceiving device may be a portable computing device such as a smart phone, PDA, table, or other mobile computing device).
Claim 9: Modified Price discloses the method as per claim 1. Price further discloses wherein the identifying a group of people in proximity to the user having defined characteristics includes: identifying defined characteristic; and searching through one or more sources of information for information showing that the group of people have has the specified characteristics (Paragraph [0015]; [0028-0031] as an example, when the portable apparatus of a first user detects a user ID of a second user in a local vicinity of the first user, the portable apparatus of the first user may submit the user ID of the second user to the system for identifying any permission rules or commonalities (security badges) that exist between the first and second user. For example, if the first user is a fan of a particular sports team, and the second user is also a fan of the same sports team, the permission rules for the second user might indicate that the particular sports team’s name or logo is to be displayed. Additionally, in a social networking implementation, the AR system module may determine from the user profiles that a first user using the AR user module and a second user corresponding to a detected user ID are friends or member of the same group in a social network. Thus the AR module may provide the AR user module with information according to one or more permissions set by the second user such as the name of the second user, current status, etc. The information displayed to each of a variety of categories of users may be different and specified by the user for the particular category. For example, fans of the same sports team might merely see the team logo displayed over the user’s head, without the user’s name, while members of the same church might be presented with the user’s full name and the name of the church).

Claims 21-25 rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2014/0232750) in view of France (US 2019/0182637) further in view of Mercury (US 2019/0087781) even further in view of Spivack (US 2019/0108686).
Claims 21 and 24: Modified Price discloses the method as per claim 1, the system as per claim 11. However, Price does not disclose wherein the identifying in real-time a group of people in proximity to the user having defined characteristics further comprises: scanning, in real-time, a QR code or radio frequency ID on a person's work badge at close range to identify the person.
In the same field of endeavor using augmented reality to identify individuals with specific characteristics Spivack teaches wherein the identifying in real-time a group of people in proximity to the user having defined characteristics further comprises: scanning, in real-time, a QR code or radio frequency ID on a person's work badge at close range to identify the person (Paragraph [0064-0065]; [1191] users can access the client application which connects to the host platform. The client application enables users to sense and interact with virtual objects and other users, players, or other participants of the platform. The VOB’s can be marked or tagged (by QR code) for detection by the client application). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art of displaying a characteristic bade/ identification in an augmented reality environment as taught by Price (Price [0014]) with the system wherein the identifying in real-time a group of people in proximity to the user having defined characteristics further comprises: scanning, in real-time, a QR code or radio frequency ID on a person's work badge at close range to identify the person as taught by Spivack (Spivack [1191]). With the motivation of being a simple substitution for methods of using types of information or identifiers to identify a desired individual. As well as providing a method for clearly identifying and displaying information in an augment reality (Spivack [0049]).
Claims 22: Modified Price discloses the method as per claim 1. However, Price does not disclose wherein the identifying in real-time a group of people in proximity to the user having defined characteristics further comprises: performing a facial recognition to identify a person of the group.
In the same field of endeavor using augmented reality to identify individuals with specific characteristics Spivack teaches wherein the identifying in real-time a group of people in proximity to the user having defined characteristics further comprises: performing a facial recognition to identify a person of the group (Paragraph [1186] in further example embodiments the I/O components can include biometric components, motion components, environmental components, among a wide array of other components. For example, the biometric components (e.g. facial expression, body gesture (the examiner notes the broadest reasonable interpretation of a body gesture would include someone’s gait)), measured bio-signals, identify a person, and the like).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art of displaying a characteristic bade/ identification in an augmented reality environment as taught by Price (Price [0014]) with the system wherein the identifying in real-time a group of people in proximity to the user having defined characteristics further comprises: performing a facial recognition to identify a person of the group as taught by Spivack (Spivack [1191]). With the motivation of being a simple substitution for methods of using types of information or identifiers to identify a desired individual. As well as providing a method for clearly identifying and displaying information in an augment reality (Spivack [0049]).
Claim 23: Modified Price discloses the method as per claim 1. However, Price does not disclose wherein the identifying in real-time a group of people in proximity to the user having defined characteristics further comprises: performing a gait recognition or related trait recognition pattern to identify a person of the group.
In the same field of endeavor using augmented reality to identify individuals with specific characteristics Spivack teaches wherein the identifying in real-time a group of people in proximity to the user having defined characteristics further comprises: performing a gait recognition or related trait recognition pattern to identify a person of the group (Paragraph [1186] in further example embodiments the I/O components can include biometric components, motion components, environmental components, among a wide array of other components. For example, the biometric components (e.g. facial expression, body gesture (the examiner notes the broadest reasonable interpretation of a body gesture would include someone’s gait)), measured bio-signals, identify a person, and the like).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art of displaying a characteristic bade/ identification in an augmented reality environment as taught by Price (Price [0014]) with the system wherein the identifying in real-time a group of people in proximity to the user having defined characteristics further comprises: performing a gait recognition or related trait recognition pattern to identify a person of the group as taught by Spivack (Spivack [1191]). With the motivation of being a simple substitution for methods of using types of information or identifiers to identify a desired individual. As well as providing a method for clearly identifying and displaying information in an augment reality (Spivack [0049]).
Claim 25: Modified Price discloses the system as per claim 11. However, Price does not disclose wherein the identifying in real-time a group of people in proximity to the user having defined characteristics further comprises: performing one or more of: a facial recognition, a gait recognition or related trait recognition pattern to identify a person of the group.
In the same field of endeavor using augmented reality to identify individuals with specific characteristics Spivack teaches wherein the identifying in real-time a group of people in proximity to the user having defined characteristics further comprises: performing one or more of: a facial recognition, a gait recognition or related trait recognition pattern to identify a person of the group (Paragraph [1186] in further example embodiments the I/O components can include biometric components, motion components, environmental components, among a wide array of other components. For example, the biometric components (e.g. facial expression, body gesture (the examiner notes the broadest reasonable interpretation of a body gesture would include someone’s gait)), measured bio-signals, identify a person, and the like).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art of displaying a characteristic bade/ identification in an augmented reality environment as taught by Price (Price [0014]) with the system wherein the identifying in real-time a group of people in proximity to the user having defined characteristics further comprises: performing one or more of: a facial recognition, a gait recognition or related trait recognition pattern to identify a person of the group as taught by Spivack (Spivack [1191]). With the motivation of being a simple substitution for methods of using types of information or identifiers to identify a desired individual. As well as providing a method for clearly identifying and displaying information in an augment reality (Spivack [0049]).

Therefore, claims 1-4, 7-9, 11-12, 14-17, and 19-25 are rejected under U.S.C. 103.

Response to arguments 
Applicant’s arguments, see REMARKS December 29, 2020, with respect to the rejection of claims 1-4, 7-9, 11-12, 14-17, and 19-25 under U.S.C. 101 have been fully considered and are not persuasive.
Applicant’s argues that the claims do not recite a mental process as the claims are directed towards an automated procedure using multiple processor devices to enable a user to search for and identify a particular type of person that the user is looking for, and to generate an augmented reality display that shows to the user information about the person. Additionally, multiple processor devices are used to obtain input from multiple sources, and to process information and data in the necessary way to obtain the desired result. The applicant argues the claims are similar to McRo and Bascom. However, the examiner respectfully disagrees as McRo was directed towards a novel process for animation that was not possible by a computer previously and therefore recited an improvement to a computer. While Bascom is directed towards an improvement method for filtering information in a novel and improved manner. The recited claims do not recite an improvement to a technology but are directed towards merely using known technologies to perform their basic function in performing the abstract idea. Such as using a computer to receive an input to search for and detect specific information. Furthermore, the examiner respectfully disagrees as the steps of receiving information such as search criteria, identifying a person that matches those criteria using multiple information sources, and displaying the results are directed towards an abstract idea. As they are similar to cases the courts have found recite a mental processes: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). Furthermore, the courts have states a claim can recite a mental process even if it claims as being performed on a computer. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.  Therefore, the claims are directed to a mental processes as they merely perform a mental process (gathering information, processing based on specific criteria, and displaying the results) in a computer environment (using mobile processor devices to receive and process the information and augmented reality display to present the results).
The applicant further argues that the claims recite an improvement to a computer technology as the claims require using multiple processor devices including mobile computing devices to receive, search for and process information and data to identify a group of people, and response to this, to identify a particular person in a group. As well as using a processor to receive an input and an engine to process information to determine a desired result. The desired result being able to “pre-select” a person with a particular skill and to “prompt” the user when the identified person is approaching. However, the examiner respectfully disagrees as the recited claims are merely directed towards using a known technology to perform the abstract idea. Limitations the courts have identified as indicative of an additional element that may have integrated the exception into a practical application include: An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). The examiner does not find the claimed limitation of using a plurality of processors to receive and processes information to identify individuals who have particular characteristics listed as an improvement to a computer or technical field. But merely reciting the words “apply it” or an equivalent with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.04(d)). 
Therefore, the Examiner maintains the rejection of claims 1, 11, and 16 under U.S.C. 101.
The dependent claims 2-4, 7-9, 12, 14-15, 17, and 19-25 are directed towards the representative claims 1, 11, and 16 and therefore also rejected under U.S.C. 101.
Applicant’s arguments, see REMARKS December 29, 2020, with respect to the rejection of claims 1-4, 7-9, 11-12, 14-17, and 19-25 under U.S.C. 103, are moot because Applicant has amended the claims, which required further search and consideration and new art was applied. See above, ground(s) of rejection made in view of Claims (1, 11, and 16) being unpatentable over Price (US 2014/0232750) in view of France (US 2019/0182637) even further in view of Mercury (US 2019/0087781). However, where relevant, the Examiner will respond to Applicant’s arguments.
Claims 1, 10, and 19: Applicant argues that Price does not disclose a way in which processor devices are used to obtain input information from multiple sources, and in which a cognitive engine runs to process the information and date in real-time to obtain a desired result. 
Additionally the applicant argues that the prior art does not disclose a particular way in which a user’s mobile device identifies a user in a group having a particular skill set or attribute the user is looking for and to visually cue the user by surfacing badges of the skill or attribute over an image representative of the person on the user’s device via an augmented reality display, coupled with the “pre-selected” of an identified person with a particular skill and a “prompting” of the user when that identified person approaches the user. 
However, the examiner respectfully disagrees as the examiner finds that Price in combination with France and Mercury discloses a system for identifying users in proximity of the user with particular characteristics in real-time based on preset transmission settings of information to transmit and receive from a first user to a second user. For example a user can broadcast that they are a fan of a particular sports team while another user can set their device to receive the information that a user is a fan of a particular sports team and display a visual badge or identification (Price [0063]; Fig. 6). Furthermore, Price can be combined with France to be able to receive further inputs such as filters of one or more characteristics such as job title for presenting to a user in an AR environment. Additionally, Price can be combined with Mercury to teach a way for a user to input a particular search term, skills, or other job related data to be used to identify a user (Mercury [0215-0216]). This combination of using Mercury and France to input a series of characteristics and traits to be used by the augmented reality system taught by Price for finding other user’s with the desired traits, notifying a user when they are nearby, and displaying a badge or icon in augmented reality teaches the disclosed claim limitations. 
The applicant argues that claims 2-4, 7-9, 12, 14-15, 17, and 19-25 are allowable as being dependent on claims 1, 11, and 16 and are therefore, directed to the same rejection as the independent claims.
Therefore, claims 1-4, 7-9, 11-12, 14-17, and 19-25 are newly rejected under U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bilotta (US 2019/0251287) virtual reality information delivery system.
Bastide (US 2019/0156432) Focus object determined communities for augmented reality users.
Hamidi-Rad (US 2018/0367835) Personalized presentation enhancement using augmented reality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629       

/RICHARD W. CRANDALL/Examiner, Art Unit 3689